Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00511-CR

                                     Timothy Paul MURNANE,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR5755
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

DISMISSED

           Appellant’s brief was due on September 19, 2013. We granted Appellant’s first motion for

extension of time to file the brief until October 21, 2013. On October 29, 2013, after no brief or

motion for extension of time was filed, we ordered Appellant to file Appellant’s brief or a motion

to dismiss. Appellant’s counsel filed a motion to dismiss this appeal. However, Appellant did not

sign the motion. Contra TEX. R. APP. P. 42.2 (requiring the appellant’s signature to authorize a

voluntary motion to dismiss).
                                                                                      04-13-00511-CR


       On November 20, 2013, we denied counsel’s motion to dismiss this appeal and ordered

Appellant to file a brief or a motion for extension of time to file the brief not later than December

2, 2013. We warned Appellant that if no brief or motion was filed by that date, we would abate

this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). We also

cautioned Appellant’s attorney that, to protect Appellant’s rights, this court may “initiat[e]

contempt proceedings against [A]ppellant’s counsel.” Id. R. 38.8(b)(4).

       After no response was received, on December 19, 2013, we abated this appeal and

remanded the cause to the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego

v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.). On January 22, 2014,

Appellant’s counsel filed an Anders brief and a motion to withdraw. On January 23, 2014,

Appellant filed a motion to dismiss this appeal. Appellant’s motion to dismiss this appeal is signed

by Appellant and his court-appointed counsel. See TEX. R. APP. P. 42.2(a).

       We withdraw our December 19, 2013 order abating this appeal; we reinstate this appeal on

this court’s docket. Appellant’s motion to dismiss this appeal is granted and this appeal is

dismissed. See id.; Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998,

pet. ref’d). Appellate counsel’s motion to withdraw is granted.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-